ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-313 and DRB 15-314, concluding on the records certified to the Board pursuant to Rule l:20-4(f)(default by respondent), that CHERI S. WILLIAMS ROBINSON, formerly of EAST NORRITON, PENNSYLVANIA, who was admitted to the bar of this State in 2001, and who has been temporarily suspended from practice since July 6, 2015, should be suspended from the practice of law for a period of three months for violating RPC 1.4(b)(failure to communicate with the client) and RPC 8.1(b)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that CHERI S. WILLIAMS ROBINSON is suspended from the practice of law for a period of three months, effective immediately, and until the further Order of the Court; and it is further
ORDERED that CHERI S. WILLIAMS ROBINSON remain suspended from the practice of law pursuant to the Order of the Court filed June 4, 2015 (D-123-14; 076015), and pending her compliance with the fee arbitration determination entered in District Docket No. IV-2014-0058F, and her payment of the sanction *46in the amount of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the Office of Attorney Ethics is directed to provide guidance to the grievant in DRB 15-313 in securing relief through the fee arbitration process; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.